Citation Nr: 0829356	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1944 to July 1946.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In July 2006, the Board 
remanded this matter for additional development.       


FINDINGS OF FACT

1.	On November 24, 2003, the veteran had Level VI hearing in 
his left ear, and Level III hearing in his right ear. 

2.	On January 26, 2004, the veteran had Level III hearing in 
his left ear, and Level II hearing in his right ear.  

3.	On May 3, 2005, the veteran had Level III hearing in his 
left ear, and Level III hearing in his right ear.  


CONCLUSIONS OF LAW

1.	From November 24, 2003, the criteria for a 10 percent 
evaluation, for service-connected bilateral hearing loss, had 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).

2.	From January 26, 2004, the criteria for a compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an increased rating for 
hearing loss.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in December 2003 and July 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his claim and of the evidence needed to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA requested from the veteran relevant 
evidence, or information regarding evidence which VA should 
obtain (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  And VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  

The Board notes a deficiency with VCAA notification, however.  
VA provided full notification to the veteran after the 
initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of this untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full notice, VA readjudicated the 
veteran's claim in an October 2006 Supplemental Statement of 
the Case.  This readjudication complies with the remedial 
actions outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  

As such, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of the notice letters 
from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And VA provided the veteran with compensation 
examinations for his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Increased Rating

The veteran filed an original claim of service connection for 
bilateral hearing loss in November 2003.  The RO granted the 
veteran's claim in the March 2004 rating decision on appeal.  
The RO assigned a disability evaluation of 0 percent, 
effective the date of the veteran's claim.  

The veteran filed a notice of disagreement against the rating 
assigned by the RO.  Later, following the Statement of the 
Case, the veteran filed an appeal to the Board.  For the 
reasons set forth below, the Board partly agrees with the 
veteran's claim that a higher rating is due in this matter.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases 
where the original rating assigned is appealed, consideration 
must be given to whether a higher rating is warranted at any 
point during the pendency of the claim). 
  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The record indicates that, since one year prior to the 
veteran's claim in November 2003, the veteran has undergone 
three audiological examinations.  See 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157 
(2007).  The veteran underwent VA audiology examination in 
November 2003, January 2004, and March 2005.  These 
examination reports indicate that a compensable rating is 
warranted here during a portion of the period of appeal.    

The November 2003 examination showed that the veteran's left 
ear had 74 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 40dB, with a 70dB loss at 2000, a 70dB 
loss at 3000, and a 90dB loss at 4000.  The average decibel 
loss for the left ear was 68 decibels.  

This examination showed that the veteran's right ear had 84 
percent speech recognition.  Decibel loss (dB) at 1000 Hertz 
(Hz) was 35dB, with a 65dB loss at 2000, a 60dB loss at 3000, 
and a 75dB loss at 4000.  The average decibel loss for the 
right ear was 59 decibels.  

The November 2003 examination results yielded Level VI 
hearing acuity in the left ear and Level III hearing acuity 
in the right ear.  This level of hearing warranted a 10 
percent evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, 
VIa, VII, Diagnostic Code 6100.  

The January 2004 examination showed that the veteran's left 
ear had 84 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 40dB, with a 60dB loss at 2000, a 55dB 
loss at 3000, and a 85dB loss at 4000.  The average decibel 
loss for the left ear was 60 decibels.  

This examination showed that the veteran's right ear had 88 
percent speech recognition.  Decibel loss (dB) at 1000 Hertz 
(Hz) was 35dB, with a 60dB loss at 2000, a 55dB loss at 3000, 
and a 70dB loss at 4000.  The average decibel loss for the 
right ear was 55 decibels.  

The January 2004 examination results yielded Level III 
hearing acuity in the left ear and Level II hearing acuity in 
the right ear.  This warranted a 0 percent evaluation under 
38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 
6100.  
 
The May 2005 examination showed that the veteran's left ear 
had 84 percent speech recognition.  Decibel loss (dB) at 1000 
Hertz (Hz) was 40dB, with a 60dB loss at 2000, a 60dB loss at 
3000, and a 85dB loss at 4000.  The average decibel loss for 
the left ear was 61 decibels.  

This examination showed that the veteran's right ear had 88 
percent speech recognition.  Decibel loss (dB) at 1000 Hertz 
(Hz) was 40dB, with a 65dB loss at 2000, a 60dB loss at 3000, 
and a 70dB loss at 4000.  The average decibel loss for the 
right ear was 59 decibels.  

The May 2005 examination results yielded Level III hearing 
acuity in the left ear and Level III hearing acuity in the 
right ear.  This warranted a 0 percent evaluation under 38 
C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 
6100.  
 
Based on the three examination reports here, the Board finds 
that a 10 percent rating had been warranted from the date of 
the veteran's November 24, 2003 VA audio examination.  
However, as the following two VA audio examinations found 
improved hearing, the Board finds a noncompensable rating 
appropriate from January 26, 2004.  See Lendenmann, supra.  
Staged ratings are appropriate here therefore.  See 
Fenderson, supra.  

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that it has closely reviewed and 
considered the veteran's statements in this matter.  While 
these statements may be viewed as evidence, the Board must 
also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the 
statements alone are insufficient to prove the veteran's 
claim.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	From November 24, 2003, a 10 percent evaluation for 
service-connected bilateral hearing loss is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.

2.	From January 26, 2004, entitlement to a compensable 
evaluation for service-connected bilateral hearing loss is 
denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


